Judgment, Supreme Court, New York County, entered on May 12, 1971, in favor of the plaintiffs-respondents, unanimously modified, on the law and on the facts, and a new trial granted as to Patricia A. Miller, with costs and disbursements to abide the event, unless plaintiff Patricia A. Miller, within 20 days of service upon her by the defendant-appellant of a copy of this order, with notice of entry thereon, stipulates to accept $30,000 in lieu of the amount awarded her by verdict, in which event the judgment as so reduced and amended, is thus modified, and, as so modified, affirmed without costs and without disbursements. It is our opinion that the amount awarded by the jury to Patricia A. Miller was grossly excessive and that a verdict in excess of the amount indicated is not warranted on this record. Concur — McGivern, J. P., Markewich, Nunez, Kupferman and Eager, JJ. .